DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 17 May 2021 has been received and made of record.  Claims 1, 10, 11, 18, and 20 have been amended.  Claims 2, 6-9, 16-17, 19, and 21 have been cancelled. Applicant's amendments to the claims have overcome each and every rejection previously set forth in the Final Office Action mailed 16 March 2021.

Allowable Subject Matter
Claims 1, 3-5, 10-11, 13-15, 18, and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, suggest, or teach claims 1, 11, and 20. 
In regards to claim 1, the prior art of record fails to show wherein the determining the update frequency includes calculating an average time period between consecutive updates to the data object by a plurality of edge nodes, and wherein the object storage system includes a dispersed storage network (DSN) memory, wherein the requested access corresponds to a write request, and wherein the determining the cache TTL includes: calculating an external network transfer time based on receipt of the request message via the network; calculating an internal information dispersal algorithm (IDA) time corresponding to a time for the computing device to perform an IDA on the data object to generate a 
As the closest prior art, Yanacek shows receiving a request message for a resource from a requestor. (Fig. 1, 110; Column 4, lined 22-25 and 41-45) A dynamic TTL service determines the dynamic TTL based on the received request. In determining the dynamic TTL an update frequency or how often the resource changes is determined. (Column 7, lines 41-53; Column 5, lines 55-64; Column 6, line 59 – Column 7, line 6) A secondary reference, Cuomo, shows determining an update rate or update frequency by calculating an average time between consecutive updates to a cache entry by a plurality of application servers. (Fig. 1; [0038]; [0003]) However, neither Yanacek or Cuomo either alone or combination show wherein the object storage system includes a dispersed storage network (DNS) memory, wherein the requested access corresponds to a write request, and wherein the determining the cache TTL includes the method steps as described above. Therefore, the features listed in combination with the other claimed features are patentable over the prior art of record.

In regards to claims 11 and 20, the prior art of record fails to show wherein the determining the update frequency includes calculating an average time period between consecutive updates to the data object by a plurality of edge nodes, and wherein the object storage system includes a dispersed storage network (DSN) memory, wherein the data object is dispersed stored in the DSN memory as a plurality of encoded data slices, wherein the requested access corresponds to a read request, and wherein the determining the cache TTL includes: calculating an external network transfer time based on receipt of the request message via the network; calculating an internal slice read time corresponding to a time for 
As the closest prior art, Yanacek shows receiving a request message for a resource from a requestor. (Fig. 1, 110; Column 4, lined 22-25 and 41-45) A dynamic TTL service determines the dynamic TTL based on the received request. In determining the dynamic TTL an update frequency or how often the resource changes is determined. (Column 7, lines 41-53; Column 5, lines 55-64; Column 6, line 59 – Column 7, line 6)  A secondary reference, Cuomo, shows determining an update rate or update frequency by calculating an average time between consecutive updates to a cache entry by a plurality of application servers. (Fig. 1; [0038]; [0003]) However, neither Yanacek or Cuomo either alone or combination show wherein the object storage system includes a dispersed storage network (DNS) memory, wherein the data object is dispersed stored in the DSN memory as a plurality of encoded data slices, wherein the requested access corresponds to a read request, and wherein the determining the cache TTL includes the steps described above in regards to claims 11 and 20. Therefore, the features listed in combination with the other claimed features are patentable over the prior art of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.